UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

LESLIE DOYLE, individually and on behalf
of all others similarly situated,

Plaintiff, No: 4:18-2941 (GHM)
-against-
ENSITE USA, INC.,

Defendant.

 

 

STIPULATION REGARDING CONDITIONAL COLLECTIVE ACTION
CERTIFICATION

WHEREAS, Plaintiff Leslie Doyle commenced this putative collective action under the
Fair Labor Standards Act on August 24, 2018;

WHEREAS, Plaintiff filed his motion for conditional certification and notice pursuant to
29 U.S.C. § 216(b) (“the Motion”) on June 14, 2019 (ECF No. 26);

WHEREAS, Plaintiff and Defendant EnSite USA, Inc., have reached an agreement
regarding the scope of conditional collective action certification and issuance of notice in this
matter;

NOW THEREFORE, Plaintiff and Defendant (together, the “Parties”), through their
undersigned counsel, hereby stipulate and agree as follows:

1. The Parties stipulate and consent to the conditional certification of an FLSA collective
action consisting of the following FLSA class:

a. All current or former individuals who worked for EnSite in the Inspector
position and paid a day rate between April 13, 2015 through the present.
. The Parties have negotiated a form of FLSA § 216(b) notice (“Notice”) and consent to join
form (“Consent”) to be sent to the group identified above, which are attached hereto as
Exhibit A.

Within fifteen (15) days of the Court’s endorsement of this stipulation and approval of the
attached Notice and Consent, Defendant shall provide Plaintiff's counsel with a list in
Microsoft Excel format (the “List”), containing the following information for current and
former Inspectors, from April 13, 2015 to present, that received a day rate: full names, last
known residence addresses, telephone numbers, the state out of which the identified current or
former employee was based and day rate paid.

. Within thirty (0) days of Plaintiff’s counsel’s receipt of the List from Defendant,
Plaintiff's counsel shall cause copies of the Notice and Consent, together with a stamped
return envelope addressed to Plaintiff's counsel, to be sent by first class mail to the
individuals set forth on the List.

. As will be set forth in the Notice, the putative participants in this action identified above
shall have sixty (60) days from the mailing of the Notice and Consent to join this action by
filing their Consent.

. Thirty (30) days after Notice is mailed to putative participants, Plaintiffs Counsel will send
a Reminder Notice and Consent. Attached as Exhibit B is the Reminder Notice.
Consents shall be returned to Plaintiff's counsel.

Defendant reserves their right to oppose certification of the collective action following the
close of discovery in this matter, as well as their right to assert other objections and

defenses to evidentiary issues, liability, or the scope of damages and other relief.
Dated: July 5, 2019
APPROVED AS TO FORM:

BRUCKNER BURCH PLLC
FITAPELLI & SCHAFFER, LLP

By: /s/ Rex Burch *with permission

Richard J. (Rex) Burch
Texas Bar No. 24001807
SD Texas No. 21615

8 Greenway Plaza #1500
Houston, Texas 77046
Telephone: (713) 877-8788

Joseph A. Fitapelli, pro hac vice
Frank J. Mazzaferro, pro hac vice
28 Liberty Street, 30th Floor
New York, New York 10005
Telephone: (212) 300-0375

-qnd-
EVERSHEDS SUTHERLAND (US) LLP
By: /s/ Scott R. McLaughlin

Scott R. McLaughlin
Texas State Bar No.: 00791234
Federal ID No.: 18138

Marlene C. Williams
Texas State Bar No.: 24001872
Federal ID No.: 22824

John T. Hays

Texas Bar No.: 24101885
Federal ID No.: 3015861
1001 Fannin, Suite 3700
Houston, Texas 77002
(713) 470-6100
SO ORDERED.

Dated: Houston, Texas

hen WB , 2019

 
